948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James D. HOLDINESS, Plaintiff-Appellant,v.CSX TRANSPORTATION, INCORPORATED, Defendant-Appellee,andBaltimore & Ohio Railroad;  Chesapeake and Ohio Railroad,body corporates, Defendants.
No. 91-1042.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 1, 1991.Decided Nov. 22, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frederic N. Smalkin, District Judge.  (CA-90-445-S)
Argued:  Roger John Greezicki, Savage & Schwartzman, Baltimore, Md., for appellant;  Stephen Bennett Caplis, Whiteford, Taylor & Preston, Baltimore, Md., for appellee.
On Brief:  Irving Schwartzman, Savage & Schwartzman, Baltimore, Md., for appellant;  H. Russell Smouse, Whiteford, Taylor & Preston, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and RICHARD L. WILLIAMS, United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
James Holdiness filed this action pursuant to the Federal Employer's Liability Act, 45 U.S.C. §§ 51-60, alleging that the negligence of his employer, CSX Transportation, Inc., caused him to suffer injuries on three separate occasions.   Holdiness appeals the district court's order of summary judgment.


2
Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   James D. Holdiness v. CSX Transportation, Inc., No. CA-90-445-S (D.Md. February 7, 1991).


3
AFFIRMED.